DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 Line 3-5 states: “wherein the electrical control device is adapted so that the first electrical control valve and the second electrical control valve are controlled in accordance with the high pressure value and/or the suction pressure value.”
However the specification does not disclose the particular steps and procedures used by the electrical control device to control both the first electrical control valve and the second electrical control valve with the high pressure value from the first pressure sensor. And does not disclose the particular relationship between the high pressure value and the operation of the first electrical control valve and the second electrical 
Applicant has failed to show possession of the claimed invention because it is not disclosed: What the particular control program performed by the control device which uses the high pressure value to actuate both valves? What the particular control program performed by the control device which used the suction pressure value to actuate both valves? What the particular control program performed by the control device which uses both the high pressure value and the suction pressure value to actuate both valves? Also see MPEP §2161.01.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6, 8-9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue USPN 5242274 in view of Caillat USPN 8950206 and Taguchi US 2010/0175401.

    PNG
    media_image1.png
    621
    526
    media_image1.png
    Greyscale

Annotated Figure 2 of Inoue USPN 5242274 (Attached Figure 1)


Regarding Claims 1 & 21: Inoue USPN 5242274 discloses the limitations:  A subassembly (the subassembly is defined by the sum of its parts) for a compressor 10 that controls a fluid flow of a fluid (i.e. refrigerant) between a high-pressure region (high-pressure region = discharge chamber 251 and outlet portion connected to a condenser of the cooling circuit Column 6 Line 19-25) and a crank chamber pressure region 22 and between the crank chamber pressure region 22 and a suction pressure region (downstream of evaporator, 241) of the compressor, comprising: 
a first electrical control valve 500 having (communication path 500a linking discharge chamber 251 with crank chamber 22, Column 10 Line 10-27): 
a first valve housing (see Annotated Figure 2 of Inoue USPN 5242274 (Attached Figure 1) above) with a plurality of first connections (249,249a,248) for the high-pressure region (249,249a, linking with 251 as shown in Figure 1 and Figure 2; the left side of element 249,249a opens into discharge chamber 251) and for the crank chamber pressure region (248 links with 22 as shown in Figure 1 and Figure 2, the bottom of 248 communicates via 246,151,150,221,262,263 with pressure region 22; Column 10 Line 10-27), and 
a first valve member 530 arranged within the first valve housing (it is, see Attached Figure 1, Figure 2) and which can be displaced (displaced by 520,524, Column 9 Line 20-48) between an open position (open position = element 530 open position) and a closed position (closed position = element 530 closed position) in which the first valve member 530 either connects the high-pressure region and the crank chamber pressure region to each other (i.e. element 530 
a second electrical control valve 400 having (communication path 400a linking suction chamber 241 with crank chamber 22 Column 9 Line 64-66): 
a second valve housing (see Annotated Figure 2 of Inoue USPN 5242274 (Attached Figure 1) above) with a plurality of second connections (246,245) for the crank chamber pressure region (246 links with 22 as shown in Figure 1 and Figure 2, element 246 communicates via 151,150,221,262,263 with pressure region 22 Column 9 Line 64-Column 10 Line 9) and for the suction pressure region (245 links with 241 as shown in Figure 1 and Figure 2), and 
a second valve member 407 which is arranged within the second valve housing (it is, see Attached Figure 1, Figure 2) and which can be displaced (displaced by 422,425,428) between an open position (open position = element 407 open position) and a closed position (closed position = element 407 closed position) in which the second valve member 407 either connects the crank chamber pressure region 22 and the suction pressure region 241 (i.e. element 407 open position) or separates the crank chamber pressure region and the suction pressure region from each other (i.e. element 407 closed position); and 
an electrical control device (microcomputer (not shown), Column 11 Line 26-39, Column 12 Line 41-63) adapted to control, during operation of the compressor, the fluid flow (i.e. the flow of refrigerant) between the high-pressure region 251 and the crank chamber pressure region 22 by controlling a position of the first valve member between the open position and the closed position of the first valve member (i.e. controlling a ), and adapted to control the fluid flow between the crank chamber pressure region 22 and the suction pressure region 241 by controlling a position of the second valve member between the open position and the closed position of the second valve member (i.e. controlling a position of 407 (via elements 425, 426,428, see Figure 2) by controlling the magnitude of current received by coil 422 (thus altering the position of element 425), Column 11 Line 26-51 and optionally Column 11 Line 52-Column 12 Line 40) in accordance with the control of the first control valve (since the flow through the second valve depends on the position of the first valve, the position control of the second valve member is performed in accordance with the control of the first control valve, thus the prior art of Inoue USPN 5242274 addresses the claim language within the same confines as the instant application). Inoue USPN 5242274 is silent regarding the limitations: a suction pressure temperature sensor establishing a temperature of the fluid in the suction pressure region; a high pressure sensor establishing a high pressure value in the high pressure region; and the electrical control device connected to the high pressure sensor. 
However Caillat USPN 8950206 does disclose the limitations: a compressor (12,50) that has a fluid flow of a fluid (i.e. refrigerant) between a high-pressure region (i.e. discharge line 24) and a suction pressure region of the compressor (i.e. suction inlet 58 of the compressor in communication with suction line 22); and a suction pressure temperature sensor 62 establishing a temperature of the fluid (i.e. temperature of refrigerant) in the suction pressure region (Column 5 Line 21-39). Inoue USPN 
However Taguchi US 2010/0175401 does disclose the limitations: a compressor 100 that controls a fluid flow of a fluid (i.e. refrigerant) between a high-pressure region (high pressure region = discharge chamber 142, 150, outlet 152a, and circulation pth 12 connecting to condenser 14 (i.e. heat radiator 14), Figure 1, ¶0084, ¶0112) and a suction pressure region of the compressor (i.e. chamber 140, inlet 104a , and portion of the circuit connecting to evaporator 18), a high pressure sensor 500a establishing a high pressure value (i.e. a pressure of the refrigerant at the inlet of condenser 14 (i.e. heat radiator 14), ¶0112) in the high-pressure region (the inlet of the condenser is in the high pressure region); and an electrical control device (400A, Figures 1-3), the electrical control device connected to the high-pressure sensor (as seen in Figure 1 and Figure 3 the electrical control device 400A is connected to high pressure sensor 500a). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suction pressure region (downstream of evaporator, 241) of Inoue USPN 5242274 with the suction pressure temperature sensor 62 and control module 26 of Caillat USPN 8950206 in order to sense a temperature of the refrigerant after it has entered the compressor (i.e. after entering element 50 of compressor 12,50), control expansion valve 18 based on the temperature, and thereby enhancing the cooling effect of the compressor (Column 5 Line 21-32); and to modify the discharge pressure region (upstream of condenser) and the electrical control device (microcomputer) of Inoue USPN 5242274 with the electrical 
Regarding Claim 2: Inoue USPN 5242274 as modified by Caillat USPN 8950206 and Taguchi US 2010/0175401 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Inoue USPN 5242274 does disclose the limitations: further comprising an output electrical interface (wire connected to coil 422, Column 11 Line 40-50, wire connected to coil 520 Column 12 Line 41-55) via which an output for the fluid is predetermined (output for the fluid = first electric current, second electric current; the first electric current and the second electric current are predetermined by the microcomputer) during operation of the compressor (during operation of compressor 10), the electrical control device (microcomputer (not shown)) is adapted so that the first electrical control valve 500 and the second electrical control valve 400 are controlled in accordance with the output predetermined by the output electrical interface (they are, the first electrical control valve 500 is controlled with the second current, Column 12 Line 41-55 and the second control valve 400 is controlled with the first current Column 11 Line 40-50).
Regarding Claim 4: Inoue USPN 5242274 as modified by Caillat USPN 8950206 and Taguchi US 2010/0175401 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Inoue USPN 5242274 does disclose the limitations: wherein the first electrical control valve and the second electrical control valve (the first electrical control valve 500, the second electrical control valve 400) includes an electrical actuation drive (the first electrical control valve 500 ) the electrical actuation drive of the first electrical control valve (520,523,524,525) displaces the first valve member between the open position and the closed position of the first valve member (the electrical actuation drive 520,523,524,525 of the first control valve 500 displaces the first valve member 530 between the open and closed positions of element 530) and/or the electrical actuation drive of the second electrical control valve (422,424,425,428) displaces the second valve member 407 between the open position and the closed position of the second valve member (the electrical actuation drive 422,424,425,428 of the second electrical control valve 400 displaces the second valve member 407 between the second positions open and closed positions of element 407).
Regarding Claim 6: Inoue USPN 5242274 as modified by Caillat USPN 8950206 and Taguchi US 2010/0175401 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Inoue USPN 5242274 does disclose the limitations: wherein the position of the first valve member (i.e. the position of 530 according to the magnitude of current received by coil 520) and/or the position of the second valve member (i.e. the position of 407 according to the magnitude of current received by coil 422) is determined in accordance with one or more actuation variables (one or more actuation variables = measured value of the temperature of air flowing from the evaporator, Column 11 Line 26-61;and amount by which the accelerator pedal of the vehicle is depressed, Column 12 Line 41-63) which are applied to the electrical actuation drive (the actuation variables are transformed by the microcomputer into the 
Regarding Claim 8: Inoue USPN 5242274 as modified by Caillat USPN 8950206 and Taguchi US 2010/0175401 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Further Inoue USPN 5242274 does disclose the limitations: wherein the electrical actuation drive (the first electrical control valve 500 includes electrical actuation drive 520,523,524,525 - see Figure 2; and the second electrical control valve 400 includes electrical actuation drive 422,424,425,428 - see Figure 2) displaces the first valve member in a plurality of positions between the open position and the closed position of the first valve member (the electrical actuation drive 520,523,524,525 that moves element 530 according to the magnitude of current received by coil 520, is able to locate the first valve member 530  in a plurality of positions between the open position and the closed position of element 530).
Regarding Claim 9: Inoue USPN 5242274 as modified by Caillat USPN 8950206 and Taguchi US 2010/0175401 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Further Inoue USPN 5242274 and Taguchi US 2010/0175401 does disclose the limitations: wherein the electrical control device (Inoue - microcomputer (not shown), Column 11 Line 20-51 | Taguchi - control device 400A) is adapted so that the first electrical control valve and the second electrical control valve are controlled in accordance with the high pressure value (the combination of prior art of Inoue and Taguchi disclose the same structural features as the instant application with respect to the electrical control device, the high pressure sensor, and the generic connection between the control device and the high pressure .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue USPN 5242274 in view of Caillat USPN 8950206 and Taguchi US 2010/0175401 as applied to claim 2 above, and further in view of Mann USPN 8055388.
Regarding Claim 3: Inoue USPN 5242274 as modified by Caillat USPN 8950206 and Taguchi US 2010/0175401 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 2. Inoue USPN 5242274 is silent regarding the limitations: wherein the output electrical interface is a databus. 
However Mann USPN 8055388 does disclose the limitations: 
a controller 22 coupled to a valve (i.e. connected to expansion valve 620 via CAN BUS 1312 and element 400) via wires and a data bus 1312 (Column 12 Line 62-Column 13 Line 12, Column 20 Line 38-Column 21 Line 15, since signals (i.e. data) are transmitted through the CAN bus 1312, it is considered to be a type of data bus). 
Hence it would have been obvious to one of ordinary skill in the art to modify the wires connecting the microcomputer to the first electrical control valve and the second electrical control valve of Inoue USPN 5242274 with the wires and data bus 1312 of Mann USPN 8055388 in order to provide electrical connections that are designed for use in a hostile, automotive, outdoor environment (Column 20 Line 38-48).
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive.
Page 9 ¶4-Page 10 Line 11: Applicant traverses a rejection under §112(a), by arguing that [the limitations recited] in claim 9 is not a detailed recitation and only requires a disclosure with a corresponding level of detail, provided one with ordinary skill in the art would understand that the applicant was in possession of the invention (MPEP 2163). And cites ¶0043, ¶0045, and ¶0036-¶0039 of the specification to support the limitations recited in claim 9.
--Arguments not persuasive. As an initial matter, the examiner notes that MPEP §2163.01 states: 
“Problems satisfying the written description requirement for original claims often occur when claim language is generic or functional, or both. Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.") …
”
Additionally, ¶0036-¶0039 discusses how the control of the second electrical control valve 116 is executed in accordance with the control of the first electrical control valve 102. And that dependent control of second valve 116 is brought about during both conveying operation and during no-load operation. However this part of the specification does not explain how the electrical control device is able to achieve the result of controlling the first electrical control valve and the second electrical control valve in accordance with the signals of “the high pressure value and/or the suction pressure value” as required in claim 9. 
Additionally, ¶0043 of the specification merely repeats the language of claim 9 without describing the algorithm or steps and procedures the electrical control device uses for controlling the first electrical control valve and the second electrical control valve in accordance with the signals of “the high pressure value and/or the suction pressure value” as required in claim 9.
Further, ¶0045 states values measured by the sensors can be used to establish mass flow in the refrigeration circuit, but this does not explain how the electrical control device is able to achieve the result of controlling the first electrical control valve and the 
Thus, for at least the reasons discussed above, and because the specification fails to identify any particular relationship based on “a high pressure value in the high pressure region (measured by the first pressure sensor)” and/or “a suction pressure value in the suction pressure region (measured by the second pressure sensor)” variable which is used by the “electrical control device” in order to achieve the result “that the first electrical control valve and the second electrical control valve are controlled in accordance with the high pressure value and/or the suction pressure value.” as required in claim 9, Applicants arguments against the §112(a) written description rejection are not persuasive.--
Applicant’s arguments (Page 12 ¶3-Page 14 ¶1) with respect to claim(s) 1 & 21 have been considered but are moot because the new ground of rejection does not rely 
Applicant’s arguments (Page 14 ¶2-end of Page 14) with respect to claim(s) 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments to cancel claim 10, filed 10/11/2021, have made the §112(a) & §112(b) rejections of claim 10 moot.  The §112(a) & §112(b) rejections of claim 10 of 08/11/2021 have been withdrawn.
Applicant’s amendments to claims 1, 2, 4, 9, and 21, filed 10/11/2021, have made the §112(b) rejections of claims 1, 2, 4, 9, and 21 moot.  The §112(b) rejections of claims 1, 2, 4, 9, and 21 of 08/11/2021 have been withdrawn.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746